Mr. Presiding Justice Dibell delivered the opinion of the court. 2. Carriers, § 476*—when evidence sufficient to establish that passenger leaving street car while it was in motion was guilty of contributory negligence. In an action by a street car passenger to recover damages for personal injuries sustained as the result of stepping from the exit door of a pay-as-you-enter car while it was in motion, where it appeared that plaintiff gave the signal to stop and immediately followed two men, one of whom opened the exit door, and either did not hear or disregarded the warning of the conductor not to get off, and the latter was unable to close the door because plaintiff was in the way, evidence held sufficient to establish that plaintiff was guilty of contributory negligence.